           Case 1:19-cv-07696-JPC Document 21 Filed 03/12/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x

EUNHASU CORPORATION,
                                                                    CIVIL CASE DISCOVERY PLAN
                                             Plaintiff(s),          AND SCHEDULING ORDER
                  - against -
 NORGUARD INSURANCE COMPANY,                                        Docket No: 19 CV 7696 (ER) (RWL)
                                             Defendant(s).

-------------------------------------------------------------x

       This Civil Case Discovery Plan and Scheduling Order is adopted, after consultation with
counsel, pursuant to Fed. R. Civ. P. 16 and 26(£):

         1.       All patties do not consent to conducting all further proceedings before a Magistrate
                  Judge, including motions and trial, pursuant to 28 U.S.C. § 636(c). The parties are
                  free to withhold consent without adverse substantive consequences.(If all parties
                  consent, the remaining paragraphs of this form need not be completed.)

        2.        This case is to be tried to a jury.

        3.        Joinder of additional parties must be accomplished by April 10, 2020.

        4.       Amended pleadings may be filed until            April 27, 2020 .

        5.       Interrogatories shall be served no later than April 2, 2020 , and responses
                 thereto shall be served within thirty (30) days thereafter. The provisions of Local
                 Civil Rule 33.3 shall apply to this case.

        6.       First request for production of documents, if any, shall be served no later than
                   April 2, 2020 .

        7.       Non-expert depositions shall be completed by          July 15, 2020 .

                 a.       Unless counsel agree otherwise or the Court so orders, depositions shall not
                          be held until all parties have responded to any first requests for production
                          of documents.

                 b.       Depositions shall proceed concurrently.

                 c.       Whenever possible, unless counsel agree otherwise or the Court so orders,
      Case 1:19-cv-07696-JPC Document 21 Filed 03/12/20 Page 2 of 2




                    non-party depositions shall follow party depositions.

      8.    Any further interrogatories, including expert interrogatories, shall be served no
            later than July 15, 2020

      9.    Requests to Admit, if any, shall be served no later than      July 29, 2020

      10.   Expert reports shall be served no later than     July 29, 2020 .

      11.   Rebuttal expert reports shall be served no later than August 12, 2020

      12.   Expert depositions shall be completed by       September 11, 2020

      13.   Additional provisions agreed upon by counsel are attached hereto and made a part
            hereof.

      14.   ALL DISCOVERY SHALL BE COMPLETED BY                          September 11, 2020

      15.   Any motions shall be filed in accordance with the Court's Individual Practices.

      16.   This Civil Case Discovery Plan and Scheduling Order may not be changed without
            leave of Court (or the assigned Magistrate Judge acting under a specific order of
            reference).


      17.

      18.   If, after entry of this Order, the parties consent to trial before a Magistrate Judge,
            the Magistrate Judge will schedule a date certain for trial and will, if necessary,
            amend this Order consistent therewith.

      19.   The next case management conference is scheduled for ------�---­
                                                                    September 11, 2020
            at�'--"------'"'-- (The Court will set this date at the




      SO ORDERED.

Dated: New York, New York
           A�     l"r,WW

                                                            Edgardo Ramo�, U.S. District Judge
